--------------------------------------------------------------------------------



Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 1
 

Exhibit 10.1


New Energy Technologies, Inc.
9192 Red Branch Rd., Suite 110
Columbia, MD 21045
Telephone: (800) 213-0689 • Facsimile (240) 390-0603
 
 
 
 
February 2, 2011
 
Mr. Scott Taper
3299 Louis Rd
Palo Alto, CA 94303
 
Re:
Your At-Will Employment by New Energy Technologies, Inc.

 
Dear Taper:
 
This letter (the “Agreement”) sets forth the terms and conditions of your
at-will employment by New Energy Technologies, Inc. (the “Company”).  For the
purposes of this Agreement, capitalized terms used but not otherwise defined in
this Agreement shall have the meanings ascribed thereto in Paragraph 21 hereof.
 
1.
Position and Duties.

 
(a)            Executive Positions.  You shall be employed by the Company as its
Vice President of Business Development and/or such other positions as the
Company’s Board of Directors (the “Board”) may from time to time designate
(collectively, the “Executive Positions”); in performance of your duties, you
shall be subject to the direction of, and be reporting directly to the Company’s
President and CEO, and the Company's Board of Directors; anything herein to the
contrary notwithstanding, if requested by the Board, you will immediately resign
from the Executive Positions.


(b)            Full Time Efforts. Except during vacations, holidays and other
leave time, you agree to devote your full time efforts, professional attention,
knowledge, and experience as may be necessary to carry on your duties pursuant
to this agreement and the fulfillment of your responsibilities in accordance
with the Executive Positions.  For purposes of clarity, except with respect to
subsidiaries of the Company, you may not render executive services to, or serve
as a director of, any other Person without the prior approval of the
Board.  However, nothing in this Paragraph 1(a) shall be construed as preventing
you from pursuing any of the following:  (i) investing and managing your
personal assets and investments, so long as such assets and investments are not
in businesses which are in direct competition with the Company or otherwise
present a conflict of interest with the Company; (ii)  trading securities as an
associated person of a registered broker-dealer as long as you do not trade
securities of the Company or in violation of the Company's inside information
policy and (iii) participating in civic, charitable, religious, industry and
professional organizations and functions.


 
1

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 2
 

 
(c)            Travel. You shall be available to travel as the needs of the
Company’s Business require.


(d)            Code of Ethics.  During your employment with the Company you
agree to adhere to the Company’s Code of Ethics and Business Conduct, a copy of
which is attached hereto as Appendix A.
 
2.
At-Will Employment.

 
Anything herein to the contrary notwithstanding, your employment with and by the
Company is an “at-will employment” arrangement and may be terminated by you or
the Company at any time, with or without cause, and for any reason whatsoever,
upon written notice as provided in Paragraph 10 hereof..


3.
Compensation.

 
You shall be compensated by the Company for your services hereunder as follows:
 
(a)            Salary.


(i)             Initial Salary.  Commencing February 10, 2011 (the “Start
Date”), you shall be paid a monthly salary of $7,500 (and as modified from time
to time hereunder, the “Monthly Payment”) ($90,000 per year), subject to
applicable tax withholding, the salary is payable in 24 installments of $3,750
each on the 15th and last day of each calendar month during the term of this
Agreement.  The Monthly Payment shall be prorated for any partial months during
the term of this Agreement.


(ii)           Salary Adjustment.  If during the term of this Agreement the
Company either:


 
1.
Consummates a product development relationship whereby the third-party partner
makes a significant financial investment, as determined at the Board’s
discretion, directed towards the development of the Company’s products; or a
strategic partnership with the third-party partner where, as determined at the
Board’s discretion, such a partnership provides significant business advantages
to the Company which it would otherwise not have, whether related to product
development, commercial sales, industry position, or business reputation
(hereinafter referred to as Product Development), or



 
2

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 3
 



 
2.
Receives government sponsored financial grants of no less than $750,000
(hereinafter referred to as Government Grants) within the first eight (8) months
of your employment.



The Monthly Payment shall be increased to $8,400 (approximately $100,800 per
year), payable as set forth in clause (i) above, commencing with the first
Monthly Payment due immediately following approval of the Board.


(iii)          Periodic Review. The salary component of your compensation
hereunder shall be subject to periodic review and adjustment in accordance with
the Company's salary review policies and practices then in effect for its senior
management.


4.
Additional Benefits.

 
(a)            Vacation.  You shall be entitled to two weeks of paid vacation
each calendar year.  Vacation will accrue on February 10 of each year, except
that in 2011, vacation will accrue on the Start Date.  No compensation shall be
paid for accrued but untaken vacation.


(b)            Medical Insurance.  During the term of this Agreement, the
Company agrees to pay you a monthly stipend of $1,000.00 per month in addition
to your annual salary to cover medical insurance premiums until such time that
the Company can make available an alternative medical insurance plan.


(c)            Other Expenses.  You shall be entitled to reimbursement for
reasonable travel and other out-of-pocket expenses necessarily incurred in the
performance of your duties hereunder, upon submission and approval of written
statements and bills in accordance with the then regular procedures of the
Company (collectively, “Business Expense Reimbursement”).


(d)            Equity and Option Awards.  Notwithstanding the fact that this
Agreement is an at will agreement, you shall be eligible to participate under
the Company’s 2006 Incentive Stock Option Plan, as the same may from time to
time be amended, restated or replaced, on such terms and conditions, and at such
times and to such extent, as the Company’s Board of Directors may determine.
 
(e)            Miscellaneous.  In addition to the other benefits set forth in
this Paragraph 4, you may also participate, subject to Board approval, in all
other present and future employee benefit plans of the Company for its senior
executive staff, provided that you meet the eligibility requirements for
participation in any such plans.  The Company shall use commercially reasonable
efforts to provide you with directors’ and officers’ liability insurance under
the policies for such insurance arranged by the Company from time to time upon
such terms and in such amounts as the Board may reasonably determine in its
discretion.  The Company shall, to the full extent permitted by, and subject to,
applicable law, defend you, indemnify you and hold you harmless as to all suits,
actions, and claims made against you arising out of your actions as an officer
and/or employee of the Company.


 
3

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 4
 

 
5.
Your Representations and Warranties.

 
You represent and warrant to the Company that:


(a)            The execution, delivery and performance by the Executive of this
Agreement do not conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under any
contract, agreement or understanding, whether oral or written, to which you are
a party or of which you or should be aware and that there are no restrictions,
covenants, agreements or limitations on his right or ability to enter into and
perform the terms of this Agreement, and agrees to indemnify and save the
Company and its affiliates harmless from any liability, cost or expense,
including attorney’s fees, based upon or arising out of any such restrictions,
covenants, agreements, or limitations that may be found to exist;


(b)            You are under no physical or mental disability that would hinder
your performance of duties under this Agreement;


(c)            Except as set forth in Appendix B attached hereto, you are not
party to any ongoing civil or criminal proceedings, and have not been party such
proceedings within the past ten years, and do not know of any such proceeding
that may be threatened or pending against you; and
 
(d)            You are not currently engaged in activities and will not
knowingly engage in future activities that may cause embarrassment to the
Company or tarnish the reputation or public image of the Company, including but
not necessarily limited to association with or party to:  any criminal
behavior(s) such as drug use, theft, or any other potential or active violation
of law; political controversy, civil disobedience, or public protest; lewd,
lascivious behavior.
 
6.
Discoveries and Works.



All Discoveries and Works which are made or conceived by you during your
employment by the Company, solely, jointly or with others, that relate to the
Company's present or anticipated activities, or are used or useable by the
Company within the scope of this Agreement shall be owned by the Company.  You
shall (a) promptly notify, make full disclosure to, and execute and deliver any
documents requested by the Company, as the case may be, to evidence or better
assure title to Discoveries and Works in the Company, as so requested, (b)
renounce any and all claims, including but not limited to claims of ownership
and royalty, with respect to all Discoveries and Works and all other property
owned or licensed by the Company, (c) assist the Company in obtaining or
maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute, whether during his employment
with the Company or thereafter, all applications or other endorsements necessary
or appropriate to maintain patents and other rights for the Company and to
protect the title of the Company thereto, including but not limited to
assignments of such patents and other rights.  Any Discoveries and Works which,
within one year after the expiration or termination of your employment with the
Company, are made, disclosed, reduced to tangible or written form or
description, or are reduced to practice by you and which pertain to the business
carried on or products or services being sold or delivered by the Company at the
time of such termination shall, as between you and, the Company, be presumed to
have been made during your employment by the Company.  You acknowledge that all
Discoveries and Works shall be deemed “works made for hire” under the U.S.
Copyright Act of 1976, as amended 17 U.S.C. Sect. 101


 
4

--------------------------------------------------------------------------------

 


Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 5
 


7.
Intellectual Property.

 
(a)           Assignment.
 
 
(i)            You agree to make full written disclosure to the Company and will
hold in trust for the sole right and benefit of the Company, and hereby assign
to the Company, or its designee, all of your right, title and interest in and to
any Intellectual Property.  Without limiting the foregoing, all copyrightable
works that you create during your employment with the Company shall be
considered “work made for hire.”


(ii)           Any interest in Intellectual Property which you now, or hereafter
during the period you are employed by the Company, may own or develop relating
to the fields in which the Company may then be engaged shall belong to the
Company; you hereby assign and agree to assign to the Company (or as otherwise
directed by the Company) all of your right, title and interest in and to all
Work Product, including without limitation all patent, copyright, trademark and
other intellectual property rights therein and thereto.  If you have any such
rights that cannot be assigned to the Company, you waive the enforcement of such
rights, and if you have any rights that cannot be assigned or waived, you hereby
grant to the Company an exclusive, irrevocable, perpetual, worldwide, fully paid
license, with right to sublicense through multiple tiers, to such rights.  Such
rights shall include the right to make, use, sell, improve, commercialize,
reproduce, distribute, perform, display, transmit, manipulate in any manner,
create derivative works based on, and otherwise exploit or utilize in any manner
the subject intellectual property.


(iii)          Your obligation to assign your rights to Intellectual Property
under this Paragraph 7 shall not apply to any inventions and all Discoveries and
Works expressly identified in the attached Appendix C attached hereto which were
developed prior to the your  performance of services hereunder for the Company,
provided however that inventions to be developed by the you during the term of
the Consultant's agreement may be subsequently added to the Schedule upon the
mutual agreement of the you and the Company that such inventions are outside the
scope of the Agreement.  You acknowledges that there are, and may be, future
rights that the Company may otherwise become entitled to with respect to the
Intellectual Property that do not yet exist, as well as new uses, media, means
and forms of exploitation throughout the universe exploiting current or future
technology yet to be developed, and you specifically intends the foregoing
assignment of rights to the Company to include all such now known or unknown
uses, media and forms of exploitation.  You agree to cooperate with the Company,
both during and after the term of your employment , in the procurement and
maintenance of the Company’s rights to the Intellectual Property and to execute,
when requested, any and all applications for domestic and foreign patents,
copyrights and other proprietary rights or other documents  and to do such other
acts (including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company, to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property and
to otherwise carry out the purpose of this Agreement.


 
5

--------------------------------------------------------------------------------

 


Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 6
 


(iv)           If the Company is unable because of your mental or physical
incapacity or for any other reason to secure any signature for any of the
assignments, licenses or other reasonably requested documents pertaining to the
intellectual property rights referenced herein within ten (10) days of the
delivery of said documents to you, then you hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as your agent
and attorney in fact, to act for and on your behalf and stead and to execute and
file said documents and do all other lawfully permitted acts to further the
perfection, defense and enjoyment of the Company’s rights relating to the
subject Intellectual Property with the same legal force and effect as if
executed by you.  You stipulate and agree that such appointment is a right
coupled with an interest, and will survive your incapacity or unavailability at
any future time.
 
(b)            Maintenance of Records.  You agree to keep and maintain adequate
and current written records of all Intellectual Property made by you (solely or
jointly with others) during the term of your employment with the Company.  The
records will be in the form of notes, sketches, drawings, electronic or digital
data, and any other format that may be specified by the Company.  The records
will be available to, and remain the sole property of, the Company at all times.


(c)            Patent and Copyright Registrations.  You agree to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Intellectual Property Items and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Intellectual Property Items, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.
 
8.
Non-competition and Non-Solicitation and Non-Circumvention.

 
 
(a)
Non-competition.  Except as authorized by the Board, during your employment by
the Company and for a period of one (1) year thereafter, you will not (except as
an officer, director, stockholder, employee, agent or consultant of the Company
or any subsidiary or affiliate thereof) either directly or indirectly, whether
or not for consideration, (i) in any way, directly or indirectly, solicit,
divert, or take away the business of any person who is or was a customer of the
Company, or in any manner influence such person to cease doing business in part
or in whole with Company; (ii) engage in a Competing Business; (iii) except for
investments or ownership in public entities, mutual funds and similar
investments, none of which constitute more than 5% of the ownership or control
of such entities, own, operate, control, finance, manage, advise, be employed by
or engaged by, perform any services for, invest or otherwise become associated
in any capacity with any person engaged in a Competing Business; or (iv) engage
in any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant.  For purposes of this section, “Competing Business”
means any company or business which is engaged directly or indirectly in any
business carried on or planned to be carried on (if such plans were developed
while you were employed by the Company) by the Company or any of its
subsidiaries or affiliates



 
6

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 7
 

 
 
(b)
The following activities shall not be deemed to be Competitive to the Company’s
business, unless the parties mutually agree to modify based upon developments
within the Company:

 
 
(i)
A renewable energy design and installation business which shall not make use of
the Company’s products and technologies or the Company’s products and
technologies under development and shall not compete against the Company.  You
may engage in design and installation businesses which include but are not
limited to the installation of solar photovoltaic modules, thermal panels, or
wind turbines.

 
 
(ii)
A renewable energy operating business (i.e. owner, operator or management of any
renewable energy installation) which shall not make use of the Company’s
products and technologies or the Company’s products and technologies under
development and shall not compete against the Company.

 
 
(iii)
Notwithstanding, Company acknowledges that you may have other existing outside
interests.  Provided such:

 
 
a.
interests do not affect your ability to competently perform obligations
hereunder, and

 
 
b.
Entities do not compete with any Company business, Company hereby consents to
allow you to continue to provide services to such other entities.  You agree to
not compete with any Company business, or with the Company’s current products
and technologies and technologies under development.



(c)            Non-Solicitation and Non-Circumvention.  For a period of one year
following your employment with the company, you will not directly or indirectly,
whether for your account or for the account of any other individual or entity,
solicit or canvas the trade, business or patronage of, or sell to, any
individuals or entities that were investors, customers or employees of the
Company during the period during which you were employed by the Company, or
prospective customers with respect to whom a sales effort, presentation or
proposal was made by the Company or its affiliates, during the one year period
prior to the termination of your employment.  Without limiting the foregoing,
you shall not, directly or indirectly, (i) solicit, induce, enter into any
agreement with, or attempt to influence any individual who was an employee or
consultant of the Company at any time during the time you were employed by the
Company, to terminate his or her employment relationship with the Company or to
become employed you or any individual or entity by which you are employed or
(ii) interfere in any other way with the employment, or other relationship, of
any employee or consultant of the Company or its affiliates.


 
7

--------------------------------------------------------------------------------

 


Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 8
 

 
(d)            Requirement to Safeguard Confidential Information.  All
Confidential Information of the Company is expressly acknowledged by you to be
the sole property of the Company, and the disclosure of the Confidential
Information shall not be deemed to confer any rights with respect to such
Confidential Information on you.  You will exercise reasonable care to ensure
the confidentiality of the Confidential Information.  All confidential
information which you may now possess, or may obtain or create prior to the end
of the period you are employed by the Company, relating to the business of the
Company, or any customer or supplier of the Company, or any agreements,
arrangements, or understandings to which the Company is a party, shall not be
disclosed or made accessible by you to any other person or entity either during
or after the termination of your employment or used by Executive except during
your employment by the Company in the business and for the benefit of the
Company, without the prior written consent of the Company.  Nothing herein shall
be construed as an obligation of the Company to consent to the terms and
conditions of any such request and under no circumstances shall any such
approval be deemed to waive, alter or modify the terms and conditions of this
Agreement. You shall return all tangible evidence of such confidential
information to the Company prior to or at the termination of your employment.


9.
Enforcement.



(a)            Provisions Reasonable.  It is acknowledged and agreed that:
 
(i)             both before and since the Start Date the Company has operated
and competed and will operate and compete in a global market, with respect to
the Company’s Business;


(ii)           competitors of the Company are located in countries around the
world;


(iii)          in order to protect the Company adequately, any enjoinder of
competition would have to apply world-wide;
 
 
8

--------------------------------------------------------------------------------

 


Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 9
 

 
(iv)           during the course of your employment by the Company, both before
and after the Start Date, on behalf of the Company, you have acquired and will
acquire knowledge of, and you have come into contact with, initiated and
established relationships with and will come into contact with, initiate and
establish relationships with, both existing and new clients, customers,
suppliers, principals, contacts and prospects of the Company, and that in some
circumstances you have been or may well become the senior or sole representative
of the Company dealing with such persons; and


(v)            in light of the foregoing, the provisions of  Paragraphs 6, 7 and
8 are reasonable and necessary for the proper protection of the business,
property and goodwill of the Company and the Company’s Business.
 
(b)            Enforcement.  Nothing herein contained shall be construed as
prohibiting the Company or you from pursuing any remedies available for any
breach or threatened breach of this Agreement.  A waiver by the Company or you
of any breach of any provision hereof shall not operate or be construed as a
waiver of a breach of any other provision of this Agreement or of any subsequent
breach.
 
10.
Termination.

 
(a)            Manner of Termination.  The Company and you may terminate this
Agreement, with or without cause, for any reason whatsoever, by providing
written notice (the “Termination Notice”), in accordance with Paragraph 17, to
the other specifying the date of termination (the “Termination Date”).


(b)            Effect of Termination.
 
(i)             Payments.       In the event this Agreement is terminated
pursuant to Paragraph 10 (a) your rights and the Company's obligations hereunder
shall cease as of the effective date of the termination; provided, however,
that  the Company shall pay the you  (i) your Monthly Salary, prorated through
the Termination Date, (ii) your Business Expense Reimbursements through the
Termination Date, (iii) your Medical Insurance and any other benefits due to
you, prorated through the Termination Date, (iv) and, if terminated by the
Company, and subject to your compliance with the requirements of Paragraphs 10
(b)(iii) and (iv), the “Severance Payment” as defined and calculated pursuant to
Paragraph 10 (b)(ii) and (v) your accrued but unused vacation.  All payments
(other than the Severance Payment, which will be made as set forth in Paragraph
10(b) (ii), will be made in accordance with the Company’s regular payroll
procedures through the Termination Date; and the full payment all of payments
and benefits due to you upon termination shall completely and fully discharge
and constitute a release by you of any and all obligations and liabilities of
the Company to you, including, without limitation, the right to receive Base
Salary, options and all other compensation or benefits provided for in this
Agreement, and you shall not be entitled to any further compensation, options,
or severance compensation of any kind, and shall have no further right or claim
to any compensation, options, benefits or severance compensation under this
Agreement or otherwise against the Company or its affiliates, from and after the
date of such termination, except as provided by the terms of the Stock Option
Agreement, any benefit plan under which you are participating.


 
9

--------------------------------------------------------------------------------

 


Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 10
 

 
(ii)           Severance. In the event of a termination of this Agreement by the
Company you will be entitled to a severance payment (the “Severance Payment”)
equal to one Monthly Payment, in effect on the date of the Company’s Termination
Notice, for every four (4) month period  that you have been employed by the
Company pursuant to this Agreement up to a maximum aggregate Severance Payment
equal to three (3) Monthly Payments, provided that (a) you have delivered to the
Company the General Release substantially in the form of Appendix D hereto and
(b) a written statement of your compliance with the provisions of this Paragraph
10, including but not limited to clauses (iii) and (iv) hereof.  The Severance
Payment shall be subject to any applicable tax withholdings.
 
(iii)          Resignation. The termination of this Agreement pursuant to this
Paragraph 10 shall constitute your resignation from any and all Executive
Positions and, if applicable, as a Director of the Company effective as of the
Termination Date.


(iv)           Return of Documents and Property.  Upon the expiration or
termination of your employment with the Company, or at any time upon the request
of the Company, you (or your heirs or personal representatives) shall deliver to
the Company in good order (a) all documents and materials (including, without
limitation, computer files) containing Trade Secrets and Confidential
Information relating to the business and affairs of the Company or its
affiliates; (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the your control (or the control of your
heirs or personal representatives); and (c) all corporate records of the
Company, including minute books, accounting related materials, audit related
materials, attorney correspondence, and any other such records which may be in
your possession.


(v)            Survival of Certain Provisions.  Notwithstanding anything to the
contrary contained herein, if this Agreement is terminated the provisions of
Paragraphs 5, 6, 7, 8, 9, 10, 12 and 13 of this Agreement shall survive such
termination and continue in full force and effect.


(vi)           Relinquishment of Authority.  Notwithstanding anything to the
contrary set forth herein, upon written notice to you, the Company may
immediately relieve you of all your duties and responsibilities hereunder and
may relieve you of authority to act on behalf of, or legally bind, the
Company.  However, such action by the Company shall not alter the Company’s
obligations to you with regard to the procedure for a termination.


 
10

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 11
 

 
11.
Successors and Assigns.

 
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. In view of the personal nature of the services to be
performed under this Agreement by you, you shall not have the right to assign or
transfer any of your rights, obligations or benefits under this Agreement,
except as otherwise noted herein.
 
12.
No Reliance on Representations.

 
You acknowledge that you are not relying, and have not relied, on any promise,
representation or statement made by or on behalf of the Company which is not set
forth in this Agreement.


13.
Entire Agreements; Amendments.

 
This Agreement and the Stock Option Agreement set forth our entire understanding
with respect to your employment by the Company, supersede all existing
agreements between you and the Company concerning such employment, and may be
modified only by a written instrument duly executed by each of you and the
Company.
 
14.
Waiver.

 
Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement.  The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.  Any waiver must be in writing.
 
15.
Construction.

 
You and the Company have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by you and the Company and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.  Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa.  The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 12
 

 
16.
Severability.

 
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.
 
17.
Notices.

 
All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified mail, return receipt requested, (ii)
nationally recognized overnight courier delivery, (iii) by facsimile
transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party or (iv) hand
delivery as follows:


To the Company:
 
New Energy Technologies, Inc.
9192 Red Branch Rd., Suite 110
Columbia, MD 21045
Attention: President and Chief Executive Officer


Fax: (240) 390-0603
 
With a copy (which shall not constitute notice) to:
 
Joseph Sierchio, Esq.
Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Fax: (212) 246-3039
 
To you:
 
 
Scott Taper
3299 Louis Rd
Palo Alto, CA 94303
Fax: (801)749-1929


or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 17.  Any notice given in accordance with the provisions of this
Paragraph 17 shall be deemed given (i) three (3) business days after mailing (if
sent by certified mail), (ii) one (1) business day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.


 
12

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 13
 

 
18.
Counterparts; Delivery by Facsimile.

 
(a)            This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by you and the Company
and delivered to the other, it being understood that you and the Company need
not sign the same counterpart.  This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.


(b)            This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.


19.
Disclosure and Avoidance of Conflicts of Interest.

 
During your employment with the Company, you will promptly, fully and frankly
disclose to the Company in writing:


(a)            the nature and extent of any interest you or your Affiliates (as
hereinafter defined) have or may have, directly or indirectly, in any contract
or transaction or proposed contract or transaction of or with the Company or any
subsidiary or affiliate of the Company;


(b)            every office you may hold or acquire, and every property you or
your Affiliates may possess or acquire, whereby directly or indirectly a duty or
interest might be created in conflict with the interests of the Company or your
duties and obligations under this Agreement;


(c)            the nature and extent of any conflict referred to in subsection
(b) above; and


(d)            You acknowledge that it is the policy of the Company that all
interests and conflicts of the sort described herein be avoided, and you agree
to comply with all policies and directives of the Board from time to time
regulating, restricting or prohibiting circumstances giving rise to interests or
conflicts of the sort described herein.  During your employment with the
Company, without Board approval, in its sole discretion, you shall not enter
into any agreement, arrangement or understanding with any other person or entity
that would in any way conflict or interfere with this Agreement or your duties
or obligations under this Agreement or that would otherwise prevent you from
performing your obligations hereunder, and you represent and warrant that you or
your Affiliates have not entered into any such agreement, arrangement or
understanding.


 
13

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 14
 

 
20.
Code Section 409A.

 
This Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A of the Internal Revenue Code of
1986, as amended from time to time and the Treasury Regulations thereunder (the
“Code”), and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.


21.
Definitions.

 
For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.


“Company’s Business” means the Company’s Business as conducted during the term
of this Agreement and all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during your relationship with
the Company.
 
“Confidential Information” shall mean any and all information in addition to
Trade Secrets used by, or which is in the possession of the Company and relating
to the Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental
authority.  Notwithstanding the foregoing, the terms “Trade Secrets” and
“Confidential Information” do not include information that (i) is or becomes
generally available to or known by the public (other than as a result of a
disclosure by the Executive), provided, that the source of such information is
not known by you to be bound by a confidentiality agreement with the Company; or
(ii) is independently developed by you without violating this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 15
 

 
“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications and all
materials, information, inventions, discoveries, developments, methods,
compositions, concepts, ideas, writings, computer code and the like (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by you (whether alone or with others,
whether or not during normal business hours and whether on or off Company
premises) during the term of this Agreement that relate to either the Company’s
Business or any prospective activity of the Company or any of its Affiliates.
 
 “Intellectual Property” means with respect to the Company’s Business, all U.S.
and foreign (a) patents and patent applications and all reissues, renewals,
divisions, extensions, provisional patents, continuations and continuations in
part thereof, (b) inventions (regardless of whether patentable), invention
disclosures, trade secrets, proprietary information, industrial designs and
registrations and applications, mask works and applications and registrations,
(c) copyrights and copyright applications and corresponding rights, (d) trade
dress, trade names, logos, URLs, common law trademarks and service marks,
registered trademarks and trademark applications, registered service marks and
service mark applications, (e) domain name rights and registrations, (f)
databases, customer lists, data collections and rights therein, (g)
confidentiality rights or other intellectual property rights of any nature, in
each case throughout the world; (h) ideas, processes, trademarks, service marks,
inventions, designs, technologies, computer hardware or software, original works
of authorship, formulas, discoveries, patents, copyrights, copyrightable works,
products, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the foregoing; and (i) Discoveries and Works.
 
“Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.
 
“Trade Secrets” shall mean all confidential and proprietary information
belonging to the Company (including current client lists and prospective client
lists, ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial and marketing plans and customer and supplier
lists and information.
 
22.           Further Assurances.  The parties will execute such further
instruments and take such further actions as may be reasonably necessary to
carry out the intent of this Agreement.
 
23.           Governing Law.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 
15

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 16
 

 
If you agree to, and accept employment in accordance with, the foregoing terms
and conditions, please sign a copy of this Agreement where indicated below and
return it to the Company.


Sincerely,


New Energy Technologies, Inc.




By:
   
Name:
John A. Conklin
 
Title:
President and Chief Executive Officer
 





Acceptance


On this 2nd day of February, 2011, I, Scott Taper agree to and accept employment
with New Energy Technologies, Inc. on the terms and conditions set forth in this
Agreement.





   
Scott Taper
 



 
16

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 17
 

 
Appendix A
Company Code of Ethics and Business Conduct


OVERVIEW


New Energy Technologies, Inc. (“New Energy”) has adopted a Code of Ethics that
applies to all Officers, Directors, and Employees of the company and its
affiliates (herein collectively referred to as, “Employee” or “Employees”).


In so doing, this Code of Ethics demands the highest standards of business
conduct required of all Employees.


The Code is part of New Energy’s ongoing effort to comply with applicable laws
and have an effective program in place to prevent and detect violations of law;
this code is an effort to train and educate New Energy Employees about ethical
business practices.
 
OBJECTIVE


A key New Energy objective is to conduct business operations in the most ethical
manner possible. New Energy cares about its Employees, shareholders, clients,
suppliers and the communities in which it conducts business operations. During
the course of meeting its business objectives, New Energy believes that it is
essential for all Employees to understand and comply with the Code of Ethics and
in so doing, participate in New Energy’s way of operating its business.
 
STANDARD OF CONDUCT


New Energy insists that all aspects of its business operations be conducted with
honesty, integrity, fairness and with respect for those affected by its business
activities. Similarly, New Energy expects the same in its relationships among
those with whom it does business.
 
All Employees are expected to maintain and promote integrity and honesty in all
business transactions. Employees must conduct themselves according to the
highest ethical standards and are expected to apply ethical business practices
in the administrative and financial affairs of New Energy business operations.
 
There is no Code of Ethics that can expect to define suitable behavior for each
situation, nor should it seek to do so. As such, Employees are expected to
exercise vigilance and make considered judgment of what is right and proper in
any particular situation.
 
While carrying out the business operations of New Energy, Employees are expected
to be accountable, truthful, trustworthy, conscientious, and committed to the
highest standards of ethical business practices. As such, Employees are required
to avoid all impropriety as well as the appearance of impropriety when
conducting New Energy business operations.


 
17

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 18
 

 
ACCURACY AND COMPLETENESS OF ACCOUNTING RECORDS


New Energy’s accounting and supporting documents must accurately and completely
describe and represent the nature and result of New Energy’s business
operations. The results and activities of New Energy’s operations must be
presented in a fair and unbiased manner.
 
New Energy business transactions must be appropriately authorized as well as
completely and accurately recorded on the Company’s books. Proposed budgets,
financial assessments, evaluations and fiscal presentations must fairly present
all information relevant to the business transaction. Furthermore, at no time
will the Company establish or maintain cash funds or asset accounts which are
unrecorded.


Misappropriation, wrongful allocation, or improper use of the Company’s assets
and property, or the false entry to records and reports by any Employee or by
others must be reported to Board of New Energy.


ACCURATE AND TIMELY COMMUNICATION


New Energy expects Employees to be completely truthful and forthright in all
internal and external interactions and communications, whether with
shareholders, clients, government agencies, or others.
 
Employees will ensure that all statements are accurate and complete with no
misrepresentations which may mislead or misinform. In all cases, Employees are
expected to provide full, prompt and accurate disclosure to governmental
agencies.
 
MAINTAINING AND RETAINING RECORDS


In order to maintain the security and integrity of New Energy’s record-keeping
and reporting systems, all Employees must adhere to applicable records retention
procedures and fully understand how to document and transact entries that fall
within their jurisdiction.
 
All Employees are expected to comply fully with audits and provide timely
response to requests for records or other materials from or on behalf of New
Energy auditors or management.
 
COMPLYING WITH THE LAW


New Energy Employees are expected to fully comply with both the letter and the
spirit of the laws and regulations of the countries in which the Company
conducts business.
 
New Energy Employees are expected to act in accordance with the accepted
business practices in commercial markets and adhere to the contractual terms and
conditions applicable to any business transaction.
 
 
18

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 19
 

 
All Employees must commit to abiding by all applicable laws and regulations.
 
The breach of rules, regulations, ethical standards, and laws cannot be
justified by the pursuit of profit or the departure from acceptable practice by
competitors.
 
INSIDER TRADING


New Energy Employees are strictly prohibited by law from buying or selling the
Company’s shares or any other public security as a result of inside information.
 
Furthermore, it is against the law and unethical to provide such information
about New Energy to other individuals or companies so that they may gain.
In accordance with the Code of Ethics, Employees are strictly prohibited from
trading in shares of New Energy, clients or suppliers as a result of any inside
information.
 
ENVIRONMENTAL ISSUES


New Energy is committed to running its business in an environmentally sound and
sustainable manner. New Energy’s objective is to ensure that its business
operations have the minimum adverse environmental impact commensurate with the
legitimate needs of its business operations.
 
DISCLOSURE OF PERSONAL INTEREST


New Energy Employees are expected to fully disclose any personal interest(s)
which could impinge or might reasonably be considered by others to conflict with
their business dealings with industry.
 
New Energy Employees must not engage in personal activities and financial
interests that may conflict with their responsibilities and obligations to the
Company or give assistance to competitors, in conflict with the interests of New
Energy or its clients.
 
Under all circumstances, Employees must obtain the formal consent of New Energy
management if they intend to become partners, shareholders, or Directors, or
participants in companies outside the New Energy corporate structure.
 
PERSONAL DISCRETION AND CONFIDENTIALITY


At all times, Employees are expected to respect the confidentiality of
information received during the course of business dealings and must never use
such information for personal benefit or gain.
 
Employees are expected to give information during the course of business which
is truthful, complete and fair and never intended to mislead.


 
19

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 20
 

 
Employees cannot disclose New Energy trade secrets, confidential or proprietary
information, or any other such information without the written, formal
authorization of management. Such information may not be disclosed as a means of
making profit, gains or benefits.
 
At no time can Employees use Internet bulletin boards, chat rooms, messaging
services, or other electronic systems to discuss issues, affairs, or opinions
related to New Energy or any of its industries, or to respond to comments about
the Company. New Energy considers electronic postings to be the same as
“speaking to the media”.
 
FAIR COMPETITION


New Energy is committed to vigorous yet fair competition and supports the
development of appropriate competition laws. Each Employee must avoid any
business arrangement that might prevent the effective operation of fair
competition.
 
COMPLIANCE WITH THE COMPANY’S CODE OF ETHICS


New Energy’s Board of Directors is responsible for ensuring that the standards
outlined in the Code of Ethics are fully communicated to all Employees and are
similarly understood and adhered to.
 
Should the Company experience loss of business as a result of adhering to the
Code of Ethics, the Board of Directors will not criticize, condemn or complain.
 
Likewise, should a real or suspected breach of the Company’s Code of Ethics be
brought to the attention of the Company, the Board of Directors will ensure that
the reporting Employee does not suffer as a consequence of doing so.
 
The Company’s Code of Ethics are reflective of New Energy’s ethical standards
and expectations. Accordingly, Employees are expected to fulfill the Company’s
ethical commitments in a way that is clearly visible to all those with whom New
Energy conducts its business.
 
At all times, Employees are expected to fully comply with the standards
established in the Code of Ethics and ensure that their personal conduct is
always above reproach.
 
New Energy expects each Employee to ensure that the conduct of others around him
or her is in compliance with the Code of Ethics and that any breach of the same
is duly reported to management.
 
All breaches of the law or violations of regulations and the standards of
conduct listed in this Code of Ethics may lead to serious consequences for the
Employee concerned; New Energy Employees have a legal, moral, and ethical duty
to report any such real or suspected violation to the Board of Directors and
regulatory authorities.


 
20

--------------------------------------------------------------------------------

 
 
Scott Taper
February 2, 2011
Re: At Will Employment Agreement
Page | 21
 

 
“CODE OF ETHICS” ENFORCEMENT


New Energy Employees understand and acknowledge that a breach of the Code of
Ethics can result in severe disciplinary action, including but not necessarily
limited to termination.
 
The Company’s Code of Ethics will be fairly enforced at all levels, without
prejudice.
 
ANNUAL ACKNOWLEDGEMENT


Each Employee will be required to sign a statement annually that he or she has
read and understands New Energy’s Code of Ethics. This statement will also
require that the Employee state that he or she is in full compliance with the
Code.
 
EMPLOYEE CERTIFICATION AND ACKNOWLEDGEMENT


I acknowledge and certify that I have read and understood the information set
forth in the Code of Ethics of New Energy Technologies, Inc. and will comply
with these principles in my daily work activities. I am not aware of any
violation of the standards of New Energy’s Code of Ethics.
 
Date:
             
Name (print):
             
Position:
             
Address:
                     
Signature:
     



 
21

--------------------------------------------------------------------------------

 


Appendix B
Litigation List


 
22

--------------------------------------------------------------------------------

 


Appendix C
List of Prior Works and Discoveries


 
23

--------------------------------------------------------------------------------

 


Appendix D
FORM OF EXECUTIVE RELEASE
 
Certain capitalized terms used in this Release are defined in the Employment
Agreement dated as of December XX, 2010 between New Energy Technologies, and
Andrew Farago (the “Agreement”) which I have executed and of which this Release
is a part.
 
I hereby confirm my obligations under Paragraphs 6, 7 and 8 of the Agreement.
 
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ ADEA ”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; tort law; contract law; statutory law;
common law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided , however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to agreement or applicable law.


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me.

 
24

--------------------------------------------------------------------------------

 


Executive
 
 
_____________________
Scott Taper


Acknowledgement
State of ____________________________________}
County of __________________________________ } SS.


On this _____________ day of __________, 20____before me _________________ the
undersigned officer, personally appeared Scott Taper to me personally known and
known to me to be the same person(s) whose name(s) is (are) signed to the
foregoing instrument, and acknowledged the execution thereof for the used and
purposed therein set forth.


IN WITNESS WHEREOF I have hereunto set my hand and official seal.



       
Notary Public/Commissioner of Oaths
     
(SEAL)
     
My Commission Expires
 

 
 
25

--------------------------------------------------------------------------------